Citation Nr: 1742209	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967.  His awards and decorations include, among other things, the Combat Air Crew Insignia, the Air Medal with 2 stars, the Vietnam Service Medal with 1 star, and the Vietnam Campaign Medal with device. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has subsequently been transferred to the RO in Oakland, California.

In a June 2016 correspondence, the Veteran withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704 (2016).  

In July 2016, the Board previously re-characterized the scope of the mental health disability claim as entitlement to service connection for a psychiatric disability, to include PTSD, and remanded this issue for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At this time, the Board remanded the issues of entitlement to service connection for a psychiatric disability, to include PTSD, hearing loss, and tinnitus for additional development. 

A subsequent April 2017 rating decision granted the Veteran's claim for service connection for hearing loss.  This was a full grant of the benefit sought with regard to that issue and is, therefore, no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Unfortunately, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

a. Psychiatric Disability

The Board remanded this matter in July 2016 in order to afford the Veteran a VA examination to assess the nature and etiology of any psychiatric disability.  A previous April 2009 VA examination was deemed inadequate as the VA examiner did not consider (1) a private March 2009 psychosocial assessment which showed the Veteran was assessed as having PTSD to rule out dysthymia and (2) a pertinent April 2009 private treatment record noting the Veteran endorsed all the symptoms of PTSD.

After review of the record, the Board finds that the RO initially requested a psychiatric examination through a contractor in August 2016.  The record shows this examination request is noted as cancelled by MAS, and the Veteran failed to RSVP.  Subsequently, the RO requested another psychiatric examination through a different contractor in September 2016.  Upon the RO's inquiry to the contractor regarding this examination request, the contractor provided in July 2017 that the Veteran did not attend the psychiatric examination.  However, there is no record that VA ever furnished the Veteran with appropriate and timely notification of the scheduled VA examination.  Thus, it is unclear whether the Veteran was properly notified of the VA examination.   Therefore, in light of the above, this matter should be remanded so that the Veteran may be afforded another opportunity to appear for a VA examination to determine the nature and etiology of his claimed psychiatric disability, to include PTSD.  

b. Tinnitus

With regards to the issue of entitlement to service connection for tinnitus, the Board finds that a remand is necessary for readjuciation of the issue as instructed by the July 2016 Board remand.  The Board previously remanded this issue in July 2016 for additional development and a new VA examination.  The Veteran underwent a VA hearing loss and tinnitus examination in January 2017.  The issue has now been returned to the Board for appellate review.  Although the RO granted service connection for hearing loss in an April 2017 rating decision, the RO failed to readjudicate the claim for service connection for tinnitus after the development was undertaken pursuant to the July 2016 Board remand instructions.  Accordingly, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran to undergo an appropriate VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any psychiatric disability.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report shoulder reflect that such a review of the claims file was conducted.  The examiner must:

(a) Identify any current psychiatric disability. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability had its onset in service, or is otherwise related to any incident in service. 

(c)  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran. The examiner must specifically state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304(f)(3).

*It should be noted that the Veteran has been awarded the Air Medal with 2 stars and the Combat Air Crew Insignia; therefore, his combat stressors are conceded. 

*The examiner should reconcile his/her opinion with all other opinions of record.  Attention is drawn to the January 2009 Vet Center note documenting the Veteran's psychiatric symptoms; a private March 2009 psychosocial assessment which shows the Veteran was assessed as having PTSD, to rule out dysthymia; and an April 2009 private record noting that the Veteran endorses all the symptoms of PTSD. 

*The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.  

2.  When scheduling the aforementioned VA examination, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claims file must include any notice informing the AOJ that he failed to report for the scheduled examination.

3.  After ensuring compliance with the above, readjudicate the claims for service connection for a psychiatric disability and for tinnitus.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


